Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 12 (a) Opinion of counsel as to tax matters (Transamerica Balanced VP) 8 April 30, 2010 Transamerica Series Trust 570 Carillon Parkway St. Petersburg, FL 33716 Ladies and Gentlemen: This opinion is furnished to you pursuant to paragraph 8.5 of the Agreement and Plan of Reorganization (the  Agreement ), dated as of April 30, 2010, by and among Transamerica Series Trust, a Delaware statutory trust (in its capacity as such, the  Acquiring Entity ), on behalf of Transamerica Balanced VP, a series thereof (the  Acquiring Portfolio ), and Transamerica Series Trust, a Delaware statutory trust (in its capacity as such, the  Acquired Entity ), on behalf of Transamerica Value Balanced VP, a series thereof (the  Acquired Portfolio ).
